t c memo united_states tax_court sally m costello petitioner v commissioner of internal revenue respondent brian l costello petitioner v commissioner of internal revenue respondent docket nos filed date patrick j quinn and philip j terry for petitioners timothy a froehle jon d feldhammer elizabeth k wickstrom and bryant w h smith for respondent memorandum findings_of_fact and opinion cohen judge in these consolidated cases respondent determined deficiencies for as follows petitioner sally m costello brian l costello deficiency dollar_figure big_number the issues for decision are whether respondent through the mitigation provisions can avoid the period of limitations barring assessment against petitioners for and if so whether individual_retirement_account ira_distributions made in to the trust of petitioners’ father should be deemed distributions for other tax years unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time their petitions were filed petitioners resided in california petitioners along with their brothers james barry costello and john bruce costello are the adult children of james v costello petitioners’ father on date petitioners’ father unmarried at the time created the james v costello trust jvc trust a living_trust under california law that would upon his death distribute his estate in equal shares to his four children as beneficiaries the jvc trust instrument designated sally m costello petitioner and james barry costello to act as its cotrustees after the death of petitioners’ father who would serve as the initial trustee their duties as successor trustees would be to hold administer and distribute the trust estate petitioners’ father had several iras managed by transamerica financial resources inc transamerica funds the iras had various beneficiaries some iras named jvc trust and or its trustees as the beneficiaries while others named jvc trust and some of the children including petitioner as beneficiaries on date days after jvc trust’s creation petitioners’ father wrote transamerica funds asking it to change the beneficiaries of specified iras solely to the trustee of jvc trust and to reregister specified iras in the name of jvc trust’s trustee or successor trustee after john hancock funds an investment management company of john hancock life_insurance co apparently purchased transamerica funds and assumed the iras as their custodian petitioners’ father died on or before date causing petitioner and james barry costello to become the cotrustees of jvc trust a financial adviser of petitioners’ father sent a letter dated date to john hancock funds requesting that the iras reflect jvc trust as the sole beneficiary the letter explained that petitioners’ father had previously sent instructions to transamerica funds to this effect in but that apparently the records were incomplete or incorrect when john hancock funds bought transamerica funds because the beneficiary designations had not been changed in response to a requirement of john hancock funds the letter included statements by the children named as beneficiaries including petitioner declaring that they waived their interests in the applicable iras petitioner acting in accordance with her father’s instructions for these iras sent her statement for the purpose of correcting the beneficiary designation mistakes in another letter to john hancock funds sent on or around date petitioner requested that the registration of other iras not addressed in the letter dated date be changed to the cotrustees of jvc trust in a separate enclosure petitioners’ father’s financial adviser emphasized that t hese are only reregistrations not distributions in john hancock funds made distributions totaling dollar_figure jh distributions to jvc trust through its cotrustees from those jh distributions jvc trust made two distributions of dollar_figure to each of the petitioners in jvc trust timely filed form_1041 u s income_tax return for estates and trusts for it sec_2001 tax_year it reported the jh distributions as income of dollar_figure and also reported a related_income distribution_deduction of dollar_figure that essentially caused it to have negative taxable_income and no tax due it also reported on schedules k-1 beneficiary’s share of income deductions credits etc that petitioners each received income of dollar_figure in petitioners each timely filed a form_1040 u s individual_income_tax_return on their respective returns petitioners each reported trust income of dollar_figure from jvc trust in the internal_revenue_service irs selected jvc trust’ sec_2001 tax_return for examination petitioner cooperated with the examination and as a trustee signed form_872 consent to extend the time to assess tax thereby extending the expiration date for assessment for jvc trust’ sec_2001 tax_year to date the irs examining agent subsequently determined that the jh distributions were taxable at the trust level thus he disallowed the related_income distribution_deduction and determined a deficiency of dollar_figure for jvc trust on date the examining agent executed form_4549 income_tax examination changes memorializing these changes with respect to the tax_liability of jvc trust petitioner submitted form_56 notice concerning fiduciary relationship wherein she identified herself as a fiduciary of jvc trust on date petitioner as a trustee signed the form_4549 thus agreeing with the determination and waiving jvc trust’s right to appeal the determination around the same time in date the examining agent correspondingly adjusted each of petitioners’ returns by inter alia subtracting the jvc trust distributions from their gross incomes these adjustments resulted in tax abatements of dollar_figure for petitioner and dollar_figure for brian l costello in date petitioners signed forms with respect to these changes to their returns on date petitioner sent a check for dollar_figure to the irs as payment towards jvc trust’ sec_2001 tax_liability petitioner wrote that check from her personal account the irs on date issued to petitioners refunds on the bases of their tax abatements plus interest petitioners subsequently paid to the irs the full amounts of these refunds to pay the balance of jvc trust’s liability on or around date petitioner as a trustee executed an amended form_1041 on behalf of jvc trust claiming a refund for it sec_2001 tax_year the amended_return was prepared by attorney patrick j quinn and reversed the determinations made during the irs examination by once again claiming the income distribution_deduction related to the jh distributions by letter dated date the irs made a determination to accept jvc trust’s refund claim of dollar_figure the irs sent to each of the petitioners a notice_of_deficiency dated date with respect to her or hi sec_2001 tax_year the notices explained inter alia that petitioners’ gross incomes had been adjusted to once again include the dollar_figure jvc trust distributions on date the irs issued a refund check including interest for dollar_figure to jvc trust petitioner as a trustee endorsed and deposited the check on date opinion the main issue is whether the mitigation provisions of sec_1311 through permit respondent’s adjustments of petitioners’ tax returns in more than six years after the returns were filed the general period of limitations for the irs to assess tax is three years from the date of the filing of a return see sec_6501 while there are potential extensions and exceptions to this period none appears to apply here thus respondent did not issue the notices of deficiency dated date within the period of limitations expired on date see infra p and this failure acts as a bar to any assessment of tax for unless the mitigation provisions apply the mitigation provisions allow for the correction_of_an_error made in a closed tax_year by extending the limitations_period up to one year from the date a final_determination is made sec_1311 sec_1314 see 98_f3d_1167 9th cir their intent is to take the profit out of inconsistency whether exhibited by taxpayers or revenue officials and whether fortuitous or the result of design and their purpose is to prevent the government or a taxpayer from obtaining an unfair benefit by assuming an inconsistent_position and then taking shelter behind the protective barrier of the period of limitations s rept no pincite c b part these technical provisions covering only specific instances of inconsistent treatment are not intended to grant the court broad equitable powers 95_tc_397 accord 791_f2d_762 9th cir construing narrowly the requirements of the mitigation provisions abrogated on other grounds by 494_us_596 on the other hand the provisions should not be construed so strictly as to defeat their intended purpose bolten v commissioner t c pincite the following requirements must be met for relief under the mitigation provisions there must have been a determination as defined in sec_1313 that determination caused one of the errors described in sec_1312 and on the date of that determination any adjustment to correct the error is barred by operation of law other than a sec_7122 compromise or these mitigation provisions sec_1311 see beaudry motor co f 3d pincite respondent as the party asserting mitigation has the burden of showing its applicability see 34_tc_1051 see also 291_f2d_508 9th cir addressing predecessor section of the internal_revenue_code respondent argues that because jvc trust did not have to pay tax on the jh distributions on account of its successful claim_for_refund and because petitioners also received individual refunds that resulted in effect from those same distribution items for the same tax_year there has been an inconsistent tax treatment of those items that resulted in an error that cannot be corrected without applying the mitigation provisions respondent therefore asserts that the above requirements have been met offering this frame of reference jvc trust through petitioner as a trustee filed a claim_for_refund for which the irs made a determination on date that allowed the refund because that irs determination accepted the income distribution_deduction for jvc trust thereby eliminating the jh distributions as taxable_income at the trust level the correlating inclusion of the jvc trust distributions as taxable_income at the beneficiary level had been erroneously excluded by petitioners who had accepted refunds and as of date petitioners’ returns as modified by respondent’s examination could not be adjusted by operation of law because the three-year period of limitations for assessment had expired petitioners do not deny that they received a windfall as a consequence of the irs’ earlier examination determinations that permitted their refunds coupled with the irs’ later determination that allowed jvc trust a refund based upon the same distribution items of income they instead argue that the jvc trust refund is a respondent created asset to which the mitigation provisions do not apply and that respondent is attempting to restore all parties to their positions as originally filed it appears that petitioners are advocating that where the government caused an error to come about then the mitigation provisions should not be made available to it however these provisions equally apply to whoever made the mistake and the irs is entitled to correction_of_an_error if merited see eg 66_tc_496 the government’s ‘fault’ in taking its first view--at least if it was done in good faith--was not to prevent it from collecting the revenue or to absolve the taxpayer from all tax on the item aff’d 649_f2d_264 4th cir see also 331_f2d_485 2d cir t he nature of the mitigation of limitations provisions is remedial not punitive aff’g 39_tc_170 we therefore look to the merits of respondent’s argument sec_1313 provides that a determination includes a final disposition of a claim_for_refund such a determination is deemed a final disposition on the date that the refund is allowed see id see also sec_6407 the date on which the secretary first authorizes the scheduling of an overassessment shall be considered as the date of allowance of refund the irs’ determination of jvc trust’s claim_for_refund irs determination thus became a final disposition on date and is a determination for purposes of sec_1313 as to whether the irs determination caused a pertinent error sec_1312 enumerates the seven applicable errors described as circumstances of adjustment including one which concerns correlative deductions and inclusions for trusts and beneficiaries see sec_1312 a circumstance requiring adjustment of an error exists where a determination allows an additional deduction to a_trust while the correlative inclusion has been erroneously excluded by the related beneficiary id see also 462_f2d_521 ct_cl citing sec_1_1312-5 income_tax regs for the proposition that sec_1312 is meant to apply only to errors growing out of distributions by a_trust or estate to beneficiaries heirs or legatees by permitting the income distribution_deduction the irs determination created a conflicting error distribution income which had already been excluded from petitioners’ postexamination returns was no longer taxable with respect to jvc trust’s amended return thus the irs determination caused the error described in sec_1312 but see infra p regarding petitioners’ theory that no trust existed after in consideration of whether there was any ability to adjust the error petitioners’ tax years were already closed as of date the date of the irs determination for purposes of the period of limitations petitioners’ individual tax returns were deemed filed as of date see sec_6501 as no extensions were filed by petitioners with respect to their own returns and no exception applies the period of limitations for assessment of their tax_liabilities expired on date see sec_6501 respondent was therefore statutorily barred from making any adjustment to correct the erroneous exclusions of income from petitioners’ returns on date respondent appears to have made a prima facie showing that the above requirements have been satisfied while not agreeing with respondent’s position petitioners do not directly contest whether these three requirements have been met instead petitioners’ chief argument focuses on two additional conditions found in sec_1311 these conditions applicable and necessary under the circumstances herein are as follows sec_1311 conditions necessary for adjustment -- maintenance_of_an_inconsistent_position -- a n adjustment shall be made under this part only if-- b in case the amount of the adjustment would be assessed and collected in the same manner as a deficiency under sec_1314 there is adopted in the determination a position maintained by the taxpayer with respect to whom the determination is made and the position maintained by the taxpayer in the case described in subparagraph b is inconsistent with the erroneous inclusion exclusion omission allowance disallowance recognition or nonrecognition as the case may be existence of relationship --in case the amount of the adjustment would be assessed and collected in the same manner as a deficiency the adjustment shall not be made with respect to a related_taxpayer unless he stands in such relationship to the taxpayer at the time the latter first maintains the inconsistent_position in a claim_for_refund for the taxable_year with respect to which the determination is made thus to succeed respondent must also show that jvc trust the taxpayer with respect to whom the determination was made maintained a position that it was not liable for tax on the distribution income as adopted in the irs determination which was inconsistent with the tax treatments ie erroneous exclusions of the jvc trust distribution income for petitioners’ tax years and petitioners were related to jvc trust at the time it first maintained its inconsistent claim_for_refund position in as well as in see id see also sec_1313 providing that the relationship must also have existed in the taxable_year with respect to which the error was made see generally sec_1 b - a c b -3 a income_tax regs respondent argues that jvc trust’s claim_for_refund upheld by the irs determination effectively excluded the jh distributions as taxable_income the jh distribution income subsequently distributed by jvc trust to two related beneficiaries was thus attributable to petitioners in respondent therefore concludes that jvc trust’s claim was inconsistent with the existing exclusions of that income in petitioners’ postexamination returns petitioners contend that they filed jvc trust’s amended return merely to correct the error caused by the irs examination their interpretation of the mitigation provisions includes the belief that an inconsistent_position must be actively maintained by the party against whom the mitigation statutes are asserted relying on 316_f2d_97 9th cir aff’g in part rev’g in part weinreich v commissioner 37_tc_365 they propose that the mitigation provisions require them as taxpayers to have actively asserted a position inconsistent with the determination ultimately they assert that they did not maintain any active inconsistent_position and that they have not changed their positions since they originally filed their returns petitioners misinterpret the mitigation provisions and misconstrue weinreich as support for their position weinreich involved a husband and wife who each on a separate_return for tax_year reported one-half of the income received by the wife as her distributive_share of a partnership with her father and brother partnership income in the irs determined a tax_deficiency for the father for on the grounds inter alia that no valid partnership existed between him and his daughter at that time and therefore the partnership income was taxable to him accordingly the irs issued refunds in to the husband and wife for the taxes that they had paid on the partnership income though they had not requested these refunds the husband and wife accepted them the father paid some of the tax owed for and then filed claims for refund in and which the irs denied the father ultimately prevailed in refund suits on the grounds inter alia that the irs erred in refusing to recognize his daughter as a partner in as a result of having to refund the father’s tax paid on the partnership income the irs sent related notices of deficiency for to the husband and wife in the husband and wife petitioned this court and as the notices were otherwise untimely the commissioner attempted to invoke the mitigation provisions of the internal_revenue_code of this court ruled in favor of the husband but against the wife resulting in their subsequent appeal of the decision as relevant here the court_of_appeals for the ninth circuit determined that there must be an active inconsistent_position maintained by the taxpayer with respect to whom the determination was made ie the father that is contrary to the erroneous exclusion ie the error that resulted in the refunds to his daughter and her husband it held that the father’s active inconsistent_position first arose when he filed the claim_for_refund in id pincite clarifying that the earlier event of the daughter’s acceptance of the refund could not be considered active inconsistency on the father’s part while the weinreich opinion states pincite that the claim_for_refund was filed on date we believe that to be a typographical error as an earlier reference to this fact pincite states date --the latter being the more logical date given the chronology of events the court_of_appeals also opined that the father’s position at the time he filed his claim_for_refund was inconsistent with that of his daughter and her husband because they had accepted the refunds of the tax nevertheless it concluded that the daughter was not related to the father’s partnership as a partner in thus the mitigation provisions did not apply to her like the husband and wife in weinreich petitioners by signing forms in date and accepting the refunds of date adopted a position that tax on the distribution income should be paid at the entity trust level like the father in weinreich jvc trust first maintained its inconsistent_position tax treatment of the distribution income at the beneficiary level when it filed its claim_for_refund on or around date for our purposes then the compelling factor of weinreich is the relationship or lack thereof of the taxpayers--that the daughter was not related as a partner to her father at the time he first maintained his inconsistent_position this is not the case with petitioners and jvc trust under the mitigation provisions a related_taxpayer is as relevant here a taxpayer who stood in a fiduciary-beneficiary relationship with the taxpayer with respect to whom a determination was made sec_1313 a beneficiary of a_trust satisfies this definition see 49_fsupp_1 d mass determining under predecessor section of the internal_revenue_code a relationship between a fiduciary trust and its beneficiary--even where the trust was treated as a corporation for tax purposes as discussed supra this relationship must have existed at both the time when the error was made ie and at the time jvc trust first maintained its inconsistent_position ie on or around date petitioners do not dispute that they were related beneficiaries of jvc trust in but argue that they were not related to jvc trust in they allege that jvc trust’s final year of activity ended in and it could not have existed after that point citing no authority they infer that jvc trust terminated in because its form_1041 was marked final and because it had distributed all of its assets oddly however they appear at one point to concede the relationship with jvc trust by their statement petitioners did not stand in a trust-beneficiary relationship at the time of the trust 2001amended return but for the erroneous actions of respondent emphasis truncated on its face an argument that no relationship existed is untenable because jvc trust under the direction of petitioner as a trustee filed its own amended return in claiming the refund that resulted in this issue thus petitioners would have us believe the paradox that jvc trust did not exist for relation purposes but did exist for refund purposes moreover the termination of a_trust does not depend upon the technicality of whether or not the trustee has rendered his final accounting sec_1_641_b_-3 income_tax regs although a_trust can terminate upon fulfillment of its purpose see cal prob code sec a west but even if the trust purpose had been fulfilled in which has not been shown petitioner was still acting in her capacity as a trustee of jvc trust when she directed the filing of the claim_for_refund in and when she received and deposited the refund check in see id subdiv b on termination of the trust the trustee continues to have the powers reasonably necessary under the circumstances to wind up the affairs of the trust sterling v sterling cal rptr 3d equating cal prob code sec b with restatement trust sec_3d sec_89 which states that t he powers of a trustee do not end on the trust’s termination_date but may be exercised as appropriate to the performance of the trustee’s duties in winding up administration including making distribution in a manner consistent with the purposes of the trust and the interests of the beneficiaries petitioner in filing the claim_for_refund in and administering the refund check in was performing her fiduciary duties as a trustee of jvc trust for the benefit of petitioners as beneficiaries petitioners therefore would have retained their status as beneficiaries at least up to in order for them to receive at that time trust distributions of the refund an event as it appears that would have wound up the last outstanding affair of jvc trust as there is no evidence that their beneficiary status had been interrupted at any time since the creation of jvc trust we conclude that there was an extant fiduciary-beneficiary relationship between jvc trust and petitioners at the time jvc trust first maintained its inconsistent_position on or around date in summary we hold that the irs issued a determination regarding jvc trust’s claim_for_refund which satisfies sec_1313 because the irs determination accepted the claim_for_refund of jvc trust the correlating inclusion of taxable_income had been erroneously excluded by petitioners as described in sec_1312 petitioners’ returns as of date could not be adjusted by operation of law jvc trust maintained a position adopted by the irs determination and that position was inconsistent with the erroneous exclusions of petitioners’ returns as modified and petitioners as beneficiaries were related to jvc trust in the year of the error and in when jvc trust first maintained its inconsistent_position respondent has satisfied all requirements and conditions of the mitigation provisions and the period of limitations for assessment is thereby extended up to one year from date the date of the final_determination consequently the notices of deficiency respondent sent to petitioners on date were timely and petitioners’ tax years are reopened for the limited purpose of correcting the sec_1312 error petitioners pose an alternative argument that reaches the conclusion that the activities of the trust and the trustees resulted in deemed distributions occurring in the year thus rendering the issue of mitigation moot their theory appears to be that pursuant to sec_408 some of the beneficiaries and possibly the grantor of jvc trust in and possibly engaged in prohibited_transactions pursuant to sec_4975 thus causing deemed distributions pursuant to sec_408 of all assets in the iras to the beneficiaries and possibly the grantor that is taxable for the year in which the ownership of the iras changed this argument is completely contrary to any previous and actual tax treatments adopted by petitioners and jvc trust with regard to the jh distributions and related trust distributions the law should not be such ‘a idiot’ that it cannot prevent a taxpayer from changing the historical facts from year to year in order to escape a fair share of the burdens of maintaining our government 231_f3d_541 9th cir fn ref omitted interior quotation marks inserted ruminating on the duty_of_consistency aff’g tcmemo_1998_145 that insight is applicable here where besides failing to cite a single authority to support their premise petitioners fail to show that any prohibited_transaction took place although they do not specify which sec_4975 prohibited_transaction allegedly occurred petitioners argue that the changing of beneficiary designations of their father’s iras was nonetheless a prohibited_transaction nothing in the record however shows that the letters requesting these changes did anything other than to serve their intended purpose--to correct the mistakes in beneficiary designations in accordance with petitioners’ father’s express intention so that the ira funds would be wholly distributed to jvc trust as sole beneficiary of the iras petitioners offer no evidence showing that the irs somehow erred by implicitly accepting the ira beneficiary adjustments when it accepted petitioners’ returns or that petitioner the other relevant beneficiaries petitioners’ father and john hancock funds wrongly pursued the sought-after corrections in this manner petitioners also allege that a comingling of ira and non-ira assets occurred thus resulting in prohibited_transactions again however they have not directed our attention to any specific part of the record that proves this contention consequently petitioners’ alternative argument fails because of a lack of record evidence and there is no need to test it by examining in depth sec_408 and sec_4975 see arberg v commissioner tcmemo_2007_244 slip op pincite w ithout even delving into the host of legal strictures and requisites that would bear upon the applicability of petitioners’ theories the court is satisfied that patent deficiencies in the underlying factual record would short circuit petitioners’ attempts to reach their desired result through these avenues we have considered other arguments of the parties but they are irrelevant unsupported by the record or by authority or otherwise without merit we do not consider petitioners’ arguments raised for the first time in their answering brief see 84_tc_191 observing that a party may not raise an issue for the first time on brief if the court’s consideration of the issue would surprise and prejudice the opposing party aff’d 796_f2d_116 5th cir to reflect the foregoing decisions will be entered for respondent
